Citation Nr: 0635570	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  02-20 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for low back disability, 
including claimed as secondary to left leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July to September 1976 
and from November 1977 to October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the Fort 
Harrison, Montana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

During the course of this appeal, jurisdiction over the case 
was transferred to the Muskogee, Oklahoma, RO.

In June 2003, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.

In January 2004, November 2005, and June 2006, the Board 
remanded the appeal for further development.


FINDING OF FACT

The veteran's current back condition is most likely the 
result of post-service injuries to his back, including a 1986 
injury that resulted in laminectomy and a July 1998 workplace 
injury, and not likely the result of an in-service injury.


CONCLUSION OF LAW

A low back disability is not due to and was not aggravated by 
in-service disease or injury.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of 
February 2004 and October 2004 letters from the AOJ to the 
veteran, which together informed him of what evidence was 
required to substantiate his claim and of his and the VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit any relevant evidence and/or information 
in his possession to the AOJ. 

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, private 
treatment records of the veteran's in-service injury, private 
post-service medical treatment records, VA treatment records, 
a VA spinal examination, letters of medical opinions in 
support of the veteran's claim, the veteran's testimony 
before the Board, written statements from persons personally 
acquainted with the veteran, and written statements by the 
veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.

Service Connection

The veteran claims entitlement to service connection for low 
back disability, including as secondary to a left leg 
disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.310(a).  Furthermore, a disability which is aggravated by 
a service-connected disability may be service-connected to 
the degree that the aggravation is shown.  Allen v. Brown, 7 
Vet. App. 439 (1995).

In the instant case, the veteran claims that he currently 
suffers a low back disability as a result of an in-service 
injury he sustained when he was hit by a truck.  
Specifically, the veteran argues that he suffers a back 
disability either as a direct result of being hit by the 
truck, or as a result of the leg fracture he suffered when he 
was hit by the truck.  

The record reflects that in December 1978, the veteran was 
hit by a truck, and as a result sustained a left leg 
fracture.  On hospital admittance and treatment, the veteran 
complained of pain in the left lower leg, as well as pain in 
the low back region and hips.  On neuromusculoskeletal 
examination, the examiner found no evidence of muscle spasm 
in the low back region, and minimal tenderness about the 
paraspinal muscles in the area of the lumbosacral junction.  
The veteran was diagnosed as having open displaced comminuted 
fractures, distal left tibia and fibula.  On x-ray 
examination of the lumbar spine, the veteran was found to 
have five lumbar-type vertebrae present with mild 
dextroscoliosis, and vertebral bodies and interspaces were 
otherwise well maintained and without evidence of recent 
fracture.  Surgery was performed to repair the left leg.

The veteran's service medical records, while positive for 
complaints and treatment of left leg pain and problems after 
the accident, are negative for complaints or treatment of 
back pain or problems.  The only indication of back problems 
is the veteran's report of medical history when he 
affirmatively indicated a positive history for recurrent back 
pain.  The veteran's separation examination notes no back 
problems and assesses spine and musculoskeletal system as 
normal.

The record is negative for any treatment of a back problem 
from the end of the veteran's service in October 1979 to May 
1986.  According to the veteran and letters written by 
persons personally acquainted with the veteran, he suffered 
back pain from the time of his in-service injury, but did not 
seek treatment for it before May 1986.

In May 1986, the veteran was treated for intermittent back 
pain, reportedly the result of picking up his little girl.  
The veteran was noted to have paraspinal muscle spasm, left 
greater than right, and was diagnosed as having lower back 
pain, with probable disc.  It was noted that the veteran had 
felt a pop a month and a half earlier, while working in an 
oil field.

The record indicates that in August 1986, the veteran 
underwent disc removal at L5-S1.  In May 1987, on radiologic 
report, he was noted to have mild narrowing of L5-S1, with 
mild retrolisthesis of L5 on S1.  

In June 1990, the veteran was treated for back pain again 
after lifting heavy fertilizing bags.  On examination, the 
veteran's 1986 back injury was noted, but not the 1978 truck 
accident.  The veteran was diagnosed with mild right 
sciatica.

In private medical treatment records dated in January through 
March 1999, it was noted that: the veteran fell into a sump 
in July 1998 when pulling a hose, hit his buttocks, and 
developed leg and back pain after pulling a tarp a couple of 
weeks later; in September 1998, the veteran had an magnetic 
resonance imaging (MRI) that reportedly showed left L4 and L5 
laminectomy defects, scar tissues about the left L4-5 nerve 
root and a small central posterior focal disc protrusion at 
the L5-S1 level without encroachment, and underwent an 
epidural in October 1998 without change; the veteran was seen 
in January 1999 with complaints of chronic low back pain into 
the hips and left leg.  A January 1999 examiner's assessment 
was that the veteran had pre-existing degenerative disc 
disease, status post lumbar laminectomy, and that his July 
1998 industrial accident caused a significant aggravation of 
his pre-existing condition.

Private treatment records dated in April 2000 to May 2001 
indicate treatment for chronic low back pain and chronic pain 
syndrome.  In May 2001, the veteran was noted to have 
horrible posture, standing in flexed forward position with 
hyperlordosis and incredible lower back stiffness.

September 2002 VA progress notes indicate that the veteran 
had rigidity of the axial spine and was diagnosed as having 
chronic low back pain post lumbar laminectomy in 1986, and 
osteoarthritis in the axial spine with decreased mobility.  
They also indicate treatment for back pain with laminectomy 
in 1986 on L5-S1, where lumbar disk disease was noted.  Also 
noted was that the veteran had a lumbar laminectomy in 1986 
and re-injured his back in 1999, and that he had prolonged 
physical therapy for that.

The veteran was afforded a VA spine examination in May 2005.  
On examination, the veteran was diagnosed as having lumbar 
laminectomy with mild degenerative joint disease of the 
lumbosacral spine with no to mild functional loss due to 
pain.  The examiner opined that the veteran's lower back 
disability was not caused by his military service and did not 
occur or was not aggravated during his military service.  The 
examiner based this opinion on the following: that there was 
no evidence that the veteran had any back problem or left leg 
problem between 1979 and 1986; that in 1986 it was noted that 
the veteran pulled his muscle of the back when he was picking 
up his child and felt a pop and experienced severe back pain, 
and it was diagnosed at that time probable disk condition, 
and later on he had a laminectomy; that again in 1998 the 
veteran sustained occupational injury to his lower back when 
he suddenly stepped downward into a sump at work place, and 
had an MRI done in September 1998, which revealed facet joint 
arthropathy at L3-4, L4-5, lesser arthropathy at L5-S1, and 
previous laminectomy.  The examiner also opined that the 
veteran's lower back condition was not likely caused or 
aggravated by his left leg condition, based on the fact that 
during the examination there was no postural abnormality or 
gait abnormality noted.

The veteran also submitted letters containing medical 
opinions in support of his claim.  The first, by Dr. H., 
dated in July 2005, expresses the opinion that there may be a 
relationship between leg length difference, with the right 
leg being shorter than the left by one-quarter to one-eighth 
of an inch, and his low back pain.  However, the letter also 
indicated that the veteran had had multiple traumas to his 
back, and the actual in-service accident was 27 years ago, so 
it would be difficult to relate all of his current back pain 
problems as being due to leg length inequality.

The second letter, from Dr. G., dated in April 2006, 
expressed the opinion that, although the veteran displayed no 
evidence of severe back disease during service, it was not 
unusual that such an injury as occurred during service could 
affect the bony structures of his spine, an thus it was at 
least as likely as not that the veteran's in-service injury 
contributed to his current low back condition.  Dr. G. 
explained that the degree and nature of certain back injuries 
can in some cases result in a chronic back condition that 
predispose a person to the development of further injury and 
early degenerative changes.

After reviewing the evidence of record, the Board determines 
that the preponderance of the evidence weighs against the 
veteran's claim of service connection for a low back 
disability, including as secondary to left leg disability.  
In light of the medical evidence of record, the Board finds 
that the veteran's current back condition is most likely the 
result of post-service injuries to his back, including the 
1986 injury resulting in a laminectomy, and the July 1998 
workplace injury, and not likely the result of an in-service 
injury.

The Board notes the medical opinion of Dr. H. that the 
veteran's back condition might be related to the fact that 
his right leg is slightly shorter than his left.  However, 
Dr. H. does not express the opinion that the veteran leg 
length is probably or just as likely as not related to the 
veteran's back condition.  Moreover, Dr. H. notes that it 
would be difficult to relate all of the veteran's back pain 
problems to leg length in light of the multiple traumas to 
the back suffered by the veteran.  The Board furthermore 
notes that the letter from Dr. H. does not specifically 
relate the discrepancy in the veteran's leg length to his in-
service leg injury.

The Board also notes that the opinion of Dr. G. relating the 
veteran's back disability to his in-service injury, which 
suggests that the veteran's in-service injury may have 
predisposed him to further low back injury.  However, in 
light of the fact that after his in-service injury 
examination of the veteran's lumbar spine revealed that 
vertebral bodies and interspaces were otherwise well 
maintained and without evidence of recent fracture, the Board 
finds the VA medical opinion that the veteran's lower back 
disability was not caused by his military service, and did 
not occur or was not aggravated during his military service, 
to be more probative.

Accordingly, service connection for a low back disability is 
not warranted in the instant case.

Although the veteran may believe that his current low back 
disability is due to his period of service, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for low back disability, 
including claimed as secondary to left leg disability, is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


